DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2016/0272384).  Lee et al. teaches a method of forming a lid assembly 100, the lid assembly comprising a lid having a rim (at lead line 206) for engaging an opening of a container 900, the rim defining a top wall (shown at lead line 104 in figure 4) and a side wall (at lead line 206 in figure 4), a slider 102 having a handle (the perimeter of 102), wherein the slider 102 is configured to slide along the lid (figures 1A, 1B), the method comprising injection molding a slider 102 with a first slider shot of material and forming the first slider shot of material with an opening for receiving a first magnet 602 into the opening and injection molding a second slider shot of material over the first magnet (paragraph [0060]; overmolding is a two or multi shot injection molding process), injection molding the lid 104 of a first lid shot of material to form a lid body comprising a channel (defined by 204, 218) configured to receive the slider (receiving 310 of the slider), and forming an opening for receiving a second magnet 502 in the lid body 104 formed by the first lid shot of material and injection molding a second lid shot of material around the second magnet to form a magnet shroud (paragraph [0060]; overmolding is a two shot injection molding process), providing the lid 104 with an opening 202 and configuring the slider to selectively lock in an closed position where the slider covers the opening and to selectively lock in an opened position where the slider uncovers the opening (paragraph [0043]), wherein the channel limits lateral movement of the slider (the channel permits forward and backward movement and restricts lateral movement).

Regarding claim 2, placing a third magnet (other magnet 502) into a mold forming the lid body 104 and injection molding the second lid shot of material around the third magnet (paragraph [0060]).

Regarding claim 3, the first lid shot of material includes a first polymeric material and the second shot of material includes a second polymeric material (polymers disclosed in paragraph [0060]).

Allowable Subject Matter
Claims 4-7 are allowed.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee does not teach a channel receiving the slider.  It is the examiner’s position that Lee does teach this newly added limitation of claim 1.  Lee teaches a channel (defined by 204, 218) configured to receive the slider (receiving 310 of the slider 102).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736